DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The claims are drawn to a rubber crawler comprising a guide rubber and an inner peripheral rubber.  Both are cross-linked.  The guide rubber has a rubber component and carbon black.  The rubber component is a mixture of butadiene rubber and natural rubber or isoprene rubber.  The carbon black is a mixture of two types of carbon black.  The inner peripheral rubber composition also has a rubber component and a carbon black.  The rubber component is styrene-butadiene rubber and optionally a second rubber.
The claims are allowable over the closest prior art as noted below:
Tanimoto (US 8,530,549) teaches a rubber crawler (Abstract) which comprises a rubber composition (Abstract).  The rubber can be a butadiene rubber, a natural rubber, a isoprene rubber or a styrene-butadiene rubber (col. 8, lines 30-40) and it also incorporates carbon black (col. 8, lines 45-50), however, it is silent to the amounts of each of these components and where they are located within the rubber composition of the crawler.  No mention is made of neither the guide rubber nor the inner peripheral rubber.
Musha et al (US 2015/0050506) teaches a rubber crawler composition (Title) which comprises a rubber ([0019]).  The rubber can be a butadiene rubber, a natural rubber, an isoprene rubber or a styrene butadiene rubber ([0020]).  The composition also contains a carbon black ([0022]). However, it is silent to the amounts of each of these components and where they are located within the rubber composition of the crawler.  No mention is made of neither the guide rubber nor the inner peripheral rubber.
Okada (US 2015/0048672) teaches a rubber crawler with the guide rubber and the inner peripheral rubber (Figure 9).  While the structure is clearly elucidated in the figure and Okada mentions that different portions of the crawler should exhibit different hardness ([0052]), it is silent to the exact compositional requirements as recited above for the guide rubber and inner peripheral rubber.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764